This case is an outgrowth of the case ofHirsch v. Northwestern Mutual Life Insurance Co., 191 Ga. 524. I will now make the following statement regarding theYudelson case:
What I have already said in regard to the case of Suttles v.Northwestern Mutual Life Insurance Company will apply in all respects to the Yudelson case, except as hereinafter indicated. This case was argued orally during the present term. Later the disqualifications were discovered. It was then ordered reargued, and has been assigned for reargument beginning at 11 o'clock today. Judges Reid and Atkinson will not preside, for reasons which I have heretofore given. Judges Jenkins and Duckworth accept the waiver so far as the Yudelson case is concerned, and will preside. The same is true of Judge Grice and myself, if perchance we should be disqualified.
In reference to both cases and other similar situations, it may be further said that the law in regard to such disqualifications, more especially a disqualification because of infinitesimal interest of some stockholder of many in any large corporation which may be a party, has caused much inconvenience to the members of this court and to counsel, besides involving some expense to the State *Page 522 
in filling the resulting vacancies. Some years ago the members of this court, thinking that legislation to relieve such inconvenience and expense might be desirable, did what was to them the very exceptional thing of suggesting such legislation. As I now recall, this suggestion was made at a time before any of the present Justices became members of the court, except Justice Atkinson and myself. A member of the legislature introduced a bill to that effect, but the measure failed for some reason. It is of course not our purpose here to invite legislation. We are merely stating the situation as it now confronts the entire bench and bar, and the extent to which members of this court have gone in the past in seeking a remedy.